189 F.2d 607
S. P. BEECHER, Appellant,v.LEAVENWORTH STATE BANK et al., Appellees.
No. 12084J.
United States Court of Appeals Ninth Circuit.
April 11, 1951.

Henry R. Newton, Spokane, Wash., for appellee Fed.  Land Bank of Spokane.
C. D. Randall, Spokane, Wash., Herman Howe, Seattle, Wash., for appellee Leavenworth State Bank.
Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
Beecher has appealed from an order of the district court of August 3, 1948, entered in Beecher's proceedings under Sec. 75 of the Bankruptcy Act, 11 U.S.C.A. § 203.


2
The order appealed from relates to the compliance by the Leavenworth State Bank with our decision in Beecher v. Leavenworth State Bank, 9 Cir., 156 F.2d 220, 221, where we stated: 'We order that the district court exercise its jurisdiction over appellee to require it to restore the situation of the parties to that which existed prior to the making of the order.'


3
From the record now before us it appears that the Leavenworth State Bank has failed to file with the proper state officials the documents necessary to comply with our language quoted above.  Such steps should be taken by the bank.


4
The order appealed from is reversed.


5
Beecher has also appealed from an order of the district court of August 3, 1948, entitled 'Order Denying Petition of Farm Debtor that Checks be Endorsed and Money in Court be Released to the Farm Debtor.'


6
There is no merit in the appeal from this order.  The order appealed from is affirmed.